Citation Nr: 1106542	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  06-13 956A	)	DATE
	)
	)


THE ISSUE

Whether an April 14, 2006, decision of the Board of Veterans' 
Appeals denying an effective date earlier than August 12, 1996, 
for the grant of service connection for a psychotic disorder 
should be revised or reversed on the basis of clear and 
unmistakable error (CUE).



ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel













INTRODUCTION

The Veteran moves for revision of an April 14, 2006, Board 
decision to which he was a party.  Such motions are within the 
Board's original jurisdiction.  38 U.S.C.A. § 7111 (West 2002).

This motion was stayed pursuant to 38 C.F.R. § 20.1410 as the 
Veteran pursued direct appeal of the April 2006 Board decision.  
The Veteran filed this motion along with a motion for 
reconsideration in May 2006.  The Board denied the 
reconsideration motion in June 2006.  The Veteran appealed to 
U.S. Court of Appeals for Veterans Claims (Court) in 2006.  His 
appeal was denied in an August 2008 memorandum opinion.  The 
Veteran appealed to the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit).  His appeal was dismissed in September 
2009.  The Court entered mandate in December 2009.  As the direct 
appeal has now become final, the Board will consider the 
Veteran's motion for revision based on CUE. 


FINDINGS OF FACT

1.  The Veteran appealed the April 14, 2006, Board decision to 
the Court on the same grounds that he presently argues CUE.

2.  The Court is a court of competent jurisdiction over Board 
decisions.

3.  In August 2008, the Court decided the issues raised by the 
Veteran's arguments as to the April 14, 2006, Board decision.

4.  Mandate has been entered as to the Veteran's appeal of the 
Board decision to the Court.


CONCLUSION OF LAW

The Veteran's motion for revision of the April 14, 2006, Board 
decision must be dismissed for lack of jurisdiction.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran moves for revision of an April 14, 2006, Board 
decision.  For the reasons that follow, the Board must dismiss 
the motion with prejudice to refiling.

The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  38 C.F.R. § 20.1400 
(2010).  The Board's ability to do so is limited.  The Board may 
not review prior Board decisions for CUE as to decisions on 
issues which have been appealed to and decided by a court of 
competent jurisdiction.  38 C.F.R. § 20.1400(b).  

This case has a convoluted history that deprives the Board of 
jurisdiction to consider the instant motion.  The Veteran filed a 
CUE motion against an October 2001 Board decision, denying an 
earlier effective date than November 29, 1996, for the grant of 
service connection for a psychotic disorder.  In an October 2002 
decision, the Board revised the October 2001 decision on the 
basis of CUE and granted an effective date of August 12, 1996, 
for service connection, but denied an effective date earlier than 
that.  

The Veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  The Court has jurisdiction over decisions of the 
Board.  38 U.S.C.A. § 7252 (West 2002).  In his brief, the 
Veteran argued that the August 12, 1996, document on which the 
Board based the new effective date was not a claim to reopen, but 
an attempt to continue a prior appeal, allowing for an even 
earlier effective date.  In March 2005, the Court vacated and 
remanded the portion of the October 2002 Board decision denying 
the motion to revise the October 2001 Board decision earlier than 
August 12, 1996, for additional consideration of various 
documents received prior to August 12, 1996.  

The Board then issued the April 14, 2006, decision, against which 
the Veteran now moves.  The Board denied the CUE motion to assign 
an earlier effective date, discussing the Veteran's prior claims 
and the status of his various appeals and claims during 1996.  
The Veteran appealed.

The Court issued an August 2008 memorandum decision affirming the 
April 2006 Board decision.  In the opinion, the Court discussed 
whether the Veteran had pending claims, whether he had pending 
appeals prior to August 12, 1996, and whether these had been 
withdrawn.  The Court also considered whether the Veteran 
reactivated withdrawn appeals within a particular window.  The 
Court determined that the Board had permissibly found that the 
Veteran's previous claims and appeals had been withdrawn and that 
the Veteran had not reactivated these appeals in a timely 
fashion.  The Court then determined that the August 12, 1996, 
document was appropriately considered a petition to reopen the 
prior claims and was the earliest, pending claim of record.  
Thus, the Court affirmed the Board's April 2006 continuance of 
the October 2002 Board decision granting an effective date of 
August 12, 1996, for the grant of service connection for a 
psychotic disorder, but no earlier.  

The Veteran appealed to the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit).  The Federal Circuit dismissed the 
appeal in September 2009 for lack of jurisdiction.  Mandate was 
entered by the Court in December 2009.

The Veteran's instant motion is identical to arguments used in 
his unsuccessful appeal.  The Veteran's July 2003 brief to the 
Court cited to 38 U.S.C.A. § 5110(a) and 38 C.F.R. §§ 3.160(e) 
and 3.400(r).  The substance of that argument was that the August 
12, 1996, document was received before his prior claims became 
final, could not constitute an attempt to reopen, and must be a 
part of his prior appeal.  The Court did vacate and remand for 
additional reasons and bases from the Board on this point, 
leading to the April 2006 decision.  The August 2008 Court 
opinion considered directly whether the prior appeals and claims 
were final and whether the August 12, 1996, document was 
appropriately a petition to reopen or an attempt to continue 
prior claims.  The Court rejected the Veteran's arguments and 
affirmed the April 2006 Board decision.  

The instant motion was filed in May 2006, before the Court 
rejected the Veteran's arguments.  VA regulations required the 
Board to delay consideration of the motion until the direct 
appeals process had been followed.  Now that the direct appeals 
process has concluded, the Board finds that the Veteran's instant 
motion for revision of the April 14, 2006, Board decision is 
identical to the issues appealed to and decided by the Court-a 
court of competent jurisdiction.  Accordingly, the Board 
concludes that consideration of the Veteran's motion for CUE in 
the April 14, 2006, Board decision is barred as a matter of law.  
See 38 C.F.R. § 20.1400.  The motion is dismissed with prejudice 
to refiling.  


ORDER

The motion to revise the April 14, 2006, Board decision which 
denied an effective date earlier than August 12, 1996, for the 
grant of service connection for a psychotic disorder on the basis 
of CUE is dismissed with prejudice to refiling.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


